


Exhibit 10.1(q)

 

Aufhebungsvertrag

 

Termination Agreement

 

 

 

 

zwischen

 

Herrn Hans Cornett, Gamle Kongevej 58,

DK-6200 Aabenraa, Danmark

 

und

 

Sauer-Danfoss GmbH & Co. OHG,

Krokamp 35, D-24539 Neumünster, Germany

 

- nachfolgend auch “Sauer-Danfoss” genannt —

 

 

between

 

Mr Hans Cornett, Gamle Kongevej 58,

DK-6200 Aabenraa, Denmark

 

and

 

Sauer-Danfoss GmbH & Co. OHG,

Krokamp 35, D-24539 Neumünster, Deutschland

 

- hereinafter referred to as “Sauer-Danfoss” —

 

 

 

Vorbemerkung:

 

Herr Cornett ist seit dem 1. März 1976 für die Sauer-Danfoss Gruppe tätig.
Grundlage des Anstellungsverhältnisses war zuletzt der Anstellungsvertrag
zwischen Herrn Cornett und der Sauer-Danfoss GmbH & Co. OHG vom 12. Dezember
2008 einschließlich der Anlage 1 zu diesem Vertrag vom 12. Dezember 2008. Die
Parteien sind überein gekommen, das Anstellungsverhältnis ohne Verschulden einer
der Parteien einvernehmlich zu beenden.

 

Dies vorausgeschickt, vereinbaren die Parteien was folgt:

 

Preliminary Remark:

 

Mr Cornett has worked for the Sauer-Danfoss group since 1 March 1976. The
current employment relationship was based on the contract between Mr Cornett and
Sauer-Danfoss GmbH & Co. OHG of 12 December 2008 including the appendix 1 to
this contract of 12 December 2008. The parties have agreed to end the employment
relationship without fault by either one of the parties by mutual agreement.

 

 

Therefore, the parties agree the following:

 

 

 

§ 1

Beendigung des Anstellungsverhältnisses

 

(1)      Sauer-Danfoss und Herr Cornett sind sich darüber einig, dass das
zwischen Ihnen bestehende Anstellungsverhältnis ohne Verschulden einer der
Parteien mit Ablauf des 31.07.2010 enden wird.

 

§ 1

Termination of Employment

 

(1)      Sauer-Danfoss and Mr Cornett agree that the employment relationship
shall terminate upon at midnight on 31 July 2010 without fault by either one of
the parties.

 

--------------------------------------------------------------------------------


 

(2)      Zwischen den Parteien besteht Einvernehmen, dass mit der Beendigung des
Anstellungsverhältnisses zwischen den Parteien auch keine weiteren
Anstellungsverhältnisse mit Sauer-Danfoss verbundenen Unternehmen, insbesondere
mit Sauer-Danfoss Inc., mehr bestehen. Sollten solche Anstellungsverhältnisse
noch bestehen, werden sie mit Abschluss dieser Vereinbarung beendet.
Sauer-Danfoss ist insofern zur Abgabe aller für eine Beendigung der
Anstellungsverhältnisse notwendigen Willenserklärungen auch für verbundene
Unternehmen, insbesondere für die Sauer-Danfoss Inc., ermächtigt.

 

(3)      Herr Cornett wird mit Wirkung zum Ablauf des 31.12.2009 sämtliche Ämter
und Mandate, die er im Auftrag und Interesse von Sauer-Danfoss wahrgenommen hat,
insbesondere “Executive Vice President” and “Chief Marketing Officer” der
Sauer-Danfoss Inc., niederlegen. Kopien der dementsprechend abzugebenden
Erklärungen hat Herr Cornett Sauer-Danfoss unverzüglich zuzuleiten.

 

(2)      The parties agree that when the relationship between them ends there
shall no longer be any further employment relationships with any affiliates of
Sauer-Danfoss, in particular with Sauer-Danfoss Inc. Any such employment
relationships which may still exist shall end on conclusion of this agreement.
Sauer-Danfoss is authorised to make any declarations of intent, including
declarations of intent on behalf of affiliates, in particular Sauer-Danfoss
Inc., which are required to end the employment relationships.

 

 

 

(3)      Mr Cornett shall resign from all offices and mandates which he has held
on behalf and in the interest of Sauer-Danfoss, in particular “Executive Vice
President” and “Chief Marketing Officer” at Sauer-Danfoss Inc., with effect from
31 December 2009. Mr Cornett shall provide Sauer-Danfoss with copies of all
declarations which he is required to make in this connection without undue
delay.

 

 

 

§ 2

Vergütung

 

(1)      Herr Cornett erhält monatlich bis zum Vertragsende seine festen
monatlichen Bezüge in Höhe von EUR 21.000,00 brutto.

 

(2)      Weitergehende Zahlungsansprüche von Herrn Cornett oder Ansprüche auf
Sonderleistungen — gleich welcher Art — bestehen weder gegenüber Sauer-Danfoss
noch gegenüber mit Sauer-Danfoss verbundenen Unternehmen, insbesondere nicht
gegenüber der Sauer-Danfoss Inc. Der Aufhebungsvertrag wirkt insofern als
Vertrag

 

§ 2

Remuneration

 

(1)      Mr Cornett shall receive his fixed emoluments of monthly EUR 21,000.00
gross until the contract ends.

 

 

(2)      Mr Cornett shall not be entitled to any further payments over and above
these or to special benefits of any type whatever either from Sauer-Danfoss or
any of Sauer-Danfoss’ affiliates, in particular Sauer-Danfoss Inc. In this
respect, this Termination Agreement has the effect of an agreement benefiting a
third party. In particular he shall have no bonus entitlement either for

 

2

--------------------------------------------------------------------------------


 

zu Gunsten Dritter. Insbesondere bestehen keine Bonusansprüche, weder für
vergangene Jahre noch für die Jahre 2009 und 2010. Ebenso wenig bestehen
Ansprüche aus dem Long Term Incentive Plan für leitende Angestellte nach dem
Sauer-Danfoss Inc. Omnibus Incentive-Plan.

 

past years or for 2009 and 2010. Nor shall he have any entitlements under the
Long Term Incentive Plan for executive employees under the Sauer-Danfoss Inc.
Omnibus Incentive-Plan.

 

 

 

§ 3

Abfindung

 

(1)      Sauer-Danfoss zahlt Herrn Cornett als Ausgleich für den Verlust der
Anstellung eine einmalige Abfindung in Höhe von EUR 105.000,00 (in Worten:
einhundertfünftausend Euro) brutto.

 

(2)      Der Anspruch auf Abfindung entsteht mit Abschluss dieses Vertrages und
ist sofort vererblich. Die Abfindung wird im July 2010 nach Maßgabe der dann
gültigen steuerlichen und sozialversicherungsrechtlichen Vorgaben zur Auszahlung
gebracht.  Die auf die Abfindung anfallenden Steuern sind von Herrn Cornett zu
tragen.

 

(3)      Etwaige durch Tarifvertrag oder Sozialplan geregelte Abfindungen oder
sonstige Entlassungsentschädigungen oder etwaige Nachteilsausgleichsansprüche,
die Herr Cornett wegen der Beendigung des Anstellungsverhältnisses geltend
macht, werden auf die vorstehend geregelte Abfindung angerechnet.

 

§ 3

Severance Payment

 

(1)      As compensation for the loss of his employment Sauer-Danfoss shall pay
Mr Cornett a one-off severance payment of EUR 105,000.00 (in words: one hundred
and five thousand euros) gross for the loss of his job.

 

(2)      The entitlement to severance payment shall arise on conclusion of this
agreement and is immediately heritable. Payment shall be made in July 2010
subject to the tax and social insurance requirements which prevail at that time.
The taxes due on the severance payment shall be borne by Mr Cornett.

 

(3)      Any severance payments regulated by any applicable collective
bargaining agreement or social compensation plan, other compensation for
dismissal or claims for compensation for disadvantages suffered that Mr Cornett
claims on the grounds of termination of his employment relationship shall be
deducted from the above severance payment.

 

 

 

§ 4

Ordnungsgemäße Weiterarbeit

 

Herr Cornett verpflichtet sich, bis zur Freistellung nach nachstehendem § 5
dieser Vereinbarung ordnungsgemäß und unter Einhaltung der

 

§ 4

Maintenance of Work Standards

 

Until such time as he is released from his work duty subject to § 5 of this
Termination Agreement Mr Cornett shall perform properly the work duties set out

 

3

--------------------------------------------------------------------------------


 

geltenden Gesetze seine vertraglich geschuldeten Dienste für Sauer-Danfoss zu
erbringen.

 

in his contract for Sauer-Danfoss in compliance with applicable laws.

 

 

 

§ 5

Freistellung

 

Herr Cornett wird mit Wirkung ab dem 01.01.2010 von der Pflicht zur
Arbeitsleistung unter Fortzahlung der vereinbarten Vergütung gemäß § 2 dieser
Vereinbarung freigestellt. Die Freistellung erfolgt unwiderruflich unter
Abgeltung sämtlicher noch offener Resturlaubsansprüche und künftiger
Urlaubsansprüche, die Herrn Cornett bis zur Beendigung des
Anstellungsverhältnisses noch zustehen, sowie etwaiger Zeitguthaben und
Überstunden, die damit erledigt sind. Das während der Vertragsdauer geltende
Wettbewerbs- und Abwerbeverbot sowie die Anrechnung anderweitigen Verdienstes
gemäß § 615 S. 2 BGB bleiben auch während der Freistellung aufrechterhalten.

 

§ 5

Release From Duties (Garden Leave)

 

Mr Cornett shall be released from his obligation to perform his contractual
duties with effect from 1 January 2010 and shall continue to receive the
remuneration pursuant to § 2 of this Agreement. He shall be released from such
duties with irrevocable effect, taking all outstanding leave entitlement and
future leave entitlement which he would be entitled to until the end of the
employment relationship, including any time credits and overtime, which shall
thus be deemed settled. The non-compete and non-solicitation clauses which apply
for the term of the Agreement and § 615 sentence 2 of the German Civil Code
(Bürgerliches Gesetzbuch) shall continue to apply while Mr Cornett is released
from his work duties.

 

 

 

§ 6

Recht zur vorzeitigen Vertragsauflösung

 

(1)      Herr Cornett ist berechtigt, das Arbeitsverhältnis vorzeitig vor dem
31.07.2010 durch einseitige Erklärung gegenüber Sauer-Danfoss zu lösen,
frühestens jedoch mit Wirkung zum Ablauf des 31.12.2009. Die Erklärung muss
schriftlich gegenüber Sauer-Danfoss unter Einhaltung einer Ankündigungsfrist von
mind. 14 Tagen zum Monatsende erfolgen.

 

(2)      Für den Fall der vorzeitigen Auflösung des Arbeitsverhältnisses wird
die Abfindung gemäß § 3 Abs. 1 dieses Aufhebungsvertrages brutto um denjenigen
Betrag erhöht, den Herr Cornett ohne die vorzeitige Auflösung des
Arbeitsverhältnisses gemäß § 2 Abs. 1 Satz 1

 

 

§ 6

Right to premature termination of agreement

 

(1)      Mr Cornett is entitled to terminate the employment relationship
prematurely before 31 July 2010 by unilateral declaration vis-à-vis
Sauer-Danfoss, but not before midnight on 31 December 2009. The declaration
shall be made in writing to Sauer-Danfoss observing a notice period of at least
14 days to the end of a month.

 

 

(2)      If the employment relationship is terminated prematurely the severance
payment in accordance with § 3 (1) of this termination agreement shall be
increased by that gross amount which Mr Cornett would have received in
accordance with § 2 (1) sentence 1 in the period between the premature
termination of the contract and 31

 

4

--------------------------------------------------------------------------------


 

dieses Aufhebungsvertrages in der Zeit zwischen der vorzeitigen
Vertragsbeendigung und dem 31.07.2010 erhalten hätte.

 

July 2010 had the employment relationship not been terminated prematurely.

 

 

 

§ 7

Herausgabe des Dienstwagens

 

(1)      Herr Cornett ist berechtigt, den ihm überlassenen Dienstwagen bis zum
31.12.2009 weiter nach Maßgabe der geltenden Nutzungsbestimmungen zu benutzen.

 

(2)      Herr Cornett verpflichtet sich, den Dienstwagen nebst Fahrzeugpapieren,
Schlüsseln und sonstigem Zubehör spätestens am 31.12.2009 an Sauer-Danfoss an
deren Firmensitz in Neumünster zurückzugeben. Zurückbehaltungsrechte sind
ausgeschlossen.

 

§ 7

Return of Company Car

 

(1)      Mr Cornett shall be entitled to continue using the company car provided
to him in accordance with the applicable conditions of use until 31.12.2009.

 

(2)      Mr Cornett undertakes to return the company car, including papers, keys
and all other accessories, to Sauer-Danfoss on 31 December 2009 at the latest at
its place of business in Neumünster. There shall be no rights of retention. 

 

 

 

§ 8

Herausgabe von Gegenständen

 

(1)      Herr Cornett verpflichtet sich, auf Verlangen unverzüglich, spätestens
am Tage der Vertragsbeendigung, alle sich noch in seinem Besitz befindlichen
oder ihm von Sauer-Danfoss überlassenen Gegenstände von Sauer-Danfoss, mit
Sauer-Danfoss verbundenen Unternehmen, sowie deren Kunden, insbesondere
Urkunden, Drucksachen, Daten und Datenträger, Aufzeichnungen, Notizen, Entwürfe,
sowie sämtliche Abschriften, Pausen und Durchschläge solcher Unterlagen, Muster,
Werbe- und Büromaterial vollständig an Sauer-Danfoss an deren Firmensitz in
Neumünster zu übergeben. Dabei sichert Herr Cornett zu, etwaige Daten nur mit
schriftlicher Zustimmung von Sauer-Danfoss zu löschen. Auch etwaige Kopien
dürfen nur mit Zustimmung von Sauer-Danfoss erstellt oder gelöscht werden. Herr
Cornett wird

 

§ 8

Return of Items

 

(1)      Mr Cornett agrees to return in full to Sauer-Danfoss at its place of
business in Neumünster any property of Sauer-Danfoss, its affiliates and its
customers, including but not limited to deeds, printed matter, data and data
media, recorded matter, notes, drafts, and all copies, blueprints and carbon
copies of such documents, samples, advertising and office materials, which are
still in his possession or which were provided to him by Sauer-Danfoss, on
request immediately but no later than the date on which his contract ends. Mr
Cornett warrants that he will delete any data with the written approval of
Sauer-Danfoss only. Copies may only be made or deleted with the consent of
Sauer-Danfoss. Mr Cornett shall provide Sauer-Danfoss on request immediately but
on the last day of work before being released from duties, with a list of all
passwords, write-protect codes or similar access codes which he has used for the
computers in the company. He

 

5

--------------------------------------------------------------------------------


 

Sauer-Danfoss auf Verlangen unverzüglich, spätestens aber am letzten Arbeitstag
vor der Freistellung eine Aufstellung aller Passwörter, Schreibschutzcodes oder
ähnlicher Zugangscodes, die auf die von ihm im Betrieb genutzten PCs verwendet
hat, zur Verfügung stellen. Ein Zurückbehaltungsrecht besteht nicht.

 

(2)      Herr Cornett sichert zu, dass sich auf privaten EDV-Anlagen oder
Datenträgern keine Firmendaten von Sauer-Danfoss oder mit Sauer-Danfoss
verbundenen Unternehmen, insbesondere Kunden- und Preislisten mehr befinden.
Sollte Herr Cornett noch über Unterlagen oder Daten, welche geschäftliche oder
betriebliche Angelegenheiten von Sauer-Danfoss oder mit Sauer-Danfoss
verbundenen Unternehmen betreffen, verfügen, so wird Herr Cornett diese
Unterlagen und Daten unverzüglich an den jeweils Betreffenden, d.h. entweder an
Sauer-Danfoss oder an mit Sauer-Danfoss verbundene Unternehmen, herausgeben und
anschließend diese Daten auf privaten Datenträgern löschen.

 

shall have no right of retention.

 

 

 

 

 

 

(2)      Mr Cornett warrants that he no longer has any Sauer-Danfoss` or its
affiliates` data, in particular, no customer and price lists, on his private
computer systems or data carriers. If Mr Cornett still has documents or data
concerning business or company matters of Sauer-Danfoss or its affiliates, he
shall return such documents and data to the party concerned, i.e. either to
Sauer-Danfoss or companies affiliated with, without undue delay and then delete
such data from his private data carriers.

 

 

 

§ 9

Reisekosten

 

Herr Cornett reicht alle noch offenen Reisekosten bis spätestens 31.01.2010 ein.
Die Auszahlung der Herrn Cornett vertragsgemäß zustehenden Reisekosten durch
Sauer-Danfoss erfolgt unter Anrechnung eines etwaigen Reisekostenvorschusses.
Weitere Reisekosten werden nicht erstattet.

 

§ 9

Travel Expenses

 

Mr Cornett shall submit all outstanding travel costs incurred on or before 31
January 2010. Any advance granted on travel expenses shall be deducted from any
travel expenses to be paid to Mr Cornett by Sauer-Danfoss under his contract. No
further travel expenses shall be reimbursed.

 

 

 

§ 10

Geheimhaltung

 

Herr Cornett wird auch nach Beendigung des

 

§ 10

Confidentiality

 

Even after termination of his employment, Mr

 

6

--------------------------------------------------------------------------------


 

Anstellungsverhältnisses alle ihm im Rahmen seiner Tätigkeit zur Kenntnis
gelangten vertraulichen geschäftlichen Angelegenheiten und Vorgänge von
Sauer-Danfoss und der mit Sauer-Danfoss verbundenen Unternehmen sowie von deren
Kunden geheimhalten.

 

Cornett shall hold in confidence all confidential business matters and
procedures relating to Sauer-Danfoss, companies affiliated with it and their
customers of which he has gained knowledge in the course of his work. 

 

 

 

§ 11

Nachvertragliches Wettbewerbsverbot /

Abwerbeverbot

 

Die Parteien vereinbaren, dass das in § 15 des Anstellungsvertrages vom 12.
Dezember 2008 geregelte nachvertragliche Wettbewerbsverbot sowie das in § 16 des
Anstellungsvertrages vom 12. Dezember 2008 geregelte Abwerbeverbot aufrecht
erhalten bleiben.

 

§ 11

Post-contractual Prohibition on Competition /

Enticement

 

The parties agree that the post-contractual prohibition on competition pursuant
§ 15 of the Employment contract dated 12 December 2008 and the prohibition of
solicitation pursuant § 16 of the Employment contract dated 12 December 2008
shall continue to apply

 

 

 

§ 12

Zeugnis

 

Herr Cornett erhält ein wohlwollendes, qualifiziertes Schlusszeugnis. Auf
Verlangen wird ihm ein Zwischenzeugnis ausgestellt.

 

§ 12

Letter of Reference

 

Mr Cornett shall receive a favourable qualified final reference. On request he
will be issued with an intermediate reference.

 

 

 

§ 13

Outplacement-Service

 

(1)      Sauer-Danfoss wird ein von Herrn Cornett auszuwählendes
Personalberatungsunternehmen mit der Erbringung eines Outplacement-Service
beauftragen, durch den für Herrn Cornett schnellstmöglich eine neue adäquate
Stellung gefunden werden soll und die Kosten für diesen Outplacement-Service bis
zu einem Maximalbetrag von EUR 20.000,00 zzgl. Mehrwertsteuer übernehmen.
Darüber hinausgehende Kosten gehen zu Lasten von Herrn Cornett. Etwaige
anfallende Lohnsteuer wegen eines geldwerten Vorteils

 

§ 13

Outplacement-Service

 

(1)      Sauer-Danfoss shall instruct a personnel recruitment company selected
by Mr Cornett to perform an outplacement service to find a suitable new position
for Mr Cornett as soon as possible and shall bear the costs of this outplacement
service up to a maximum amount of EUR 20,000.00 plus VAT. Any costs over and
above this shall be borne by Mr Cornett. Any income taxes due to a monetary
benefit resulting of Sauer-Danfoss bearing the costs of the outplacement service
shall be borne by Mr Cornett. If Mr Cornett does not use the outplacement
service his severance payment pursuant to § 3 of

 

7

--------------------------------------------------------------------------------


 

aus der Übernahme der Kosten des Outplacement-Service durch Sauer-Danfoss ist
von Herrn Cornett zu tragen. Nimmt Herr Cornett den Outplacement-Service nicht
in Anspruch, so erhöht sich seine Abfindung nach § 3 dieses Vertrages um den
Betrag von EUR 20.000,00 brutto.

 

(2)      Der Outplacement-Service gemäß Abs. 1 muss spätestens innerhalb von 60
Tagen nach der Beendigung des Anstellungsverhältnisses in Anspruch genommen
werden und muss bis spätestens zum 31.12.2010 abgeschlossen sein. Wählt Herr
Cornett statt dem Outplacement-Service den Anspruch auf Erhöhung der Abfindung
gemäß vorstehendem Abs. 1, so muss der Anspruch bis spätestens zur Beendigung
des Anstellungsverhältnisses schriftlich bei Sauer-Danfoss geltend gemacht
werden.

 

(3)      Macht Herr Cornett den Anspruch auf Erhöhung der Abfindung nach Abs. 1
nicht spätestens bis zur Beendigung des Arbeitsverhältnisses schriftlich
gegenüber Sauer-Danfoss geltend, so verfällt der Anspruch. Nimmt Herr Cornett
den Outplacement-Service gemäß Abs. 1 nicht spätestens innerhalb von 60 Tagen
nach Beendigung des Anstellungsverhältnisses in Anspruch, so verfällt der
Anspruch.

 

this agreement shall increase by a gross amount of EUR 20,000.00.

 

 

 

 

(2)      Use shall be made of the outplacement service referred to in (1) within
60 days after the employment relationship has ended and shall be completed by 31
December 2010 at the latest. Should Mr Cornett choose to claim the increase in
the severance payment pursuant to (1) above instead of the outplacement service
such claim must be asserted in writing vis-à-vis Sauer-Danfoss by the end of the
employment relationship at the latest.

 

 

(3)      If Mr Cornett does not assert the claim to the increase in severance
payment pursuant to (1) in writing vis-à-vis Sauer-Danfoss by the end of the
employment relationship, this entitlement shall lapse. If Mr Cornett does not
use the outplacement service pursuant to (1) within 60 days after the employment
relationship has ended, this entitlement shall lapse.

 

 

 

§ 14

Vorbereitung der Steuererklärung

 

Sauer-Danfoss übernimmt die Kosten eines Steuerberaters für die Erstellung der
Einkommenssteuererklärungen von Herrn Cornett für die Jahre 2009 und 2010. Die
Auswahl und Beauftragung des Steuerberaters erfolgen ausschließlich durch
Sauer-Danfoss. Etwaige

 

§ 14

Tax Return Preparation Services

 

Sauer-Danfoss shall assume the costs for a tax adviser to prepare the income tax
returns of Mr Cornett for 2009 and 2010. Sauer-Danfoss alone shall select and
instruct the tax adviser. Any wage taxes which are due owing to a non-cash
benefit from the assumption of the costs shall be borne by Mr Cornett.

 

8

--------------------------------------------------------------------------------


 

anfallende Lohnsteuern wegen eines geldwerten Vorteils aus der Kostenübernahme
sind von Herrn Cornett zu tragen.

 

 

 

 

 

§ 15

Betriebliche Altersversorgung

 

Herr Cornett hat eine unverfallbare Anwartschaft auf Leistungen der
betrieblichen Altersversorgung erworben, über deren Höhe Sauer-Danfoss nach
Beendigung des Anstellungsvertrages eine entsprechende Auskunft erteilen wird.

 

§ 15

Company Pension Plan

 

Mr Cornett has acquired a non-forfeitable entitlement to benefits under the
company pension plan; after the employment contract has ended Sauer-Danfoss will
provide details on the amount of such entitlement.

 

 

 

§ 16

Rechtliche Hinweise

 

 

(1)      Herr Cornett wurde darauf hingewiesen, dass verbindliche Auskunft über
die sozialversicherungsrechtlichen Auswirkungen dieses Aufhebungsvertrages,
insbesondere hinsichtlich möglicher Nachteile beim Bezug von Arbeitslosengeld,
nur die zuständigen Sozialversicherungsträger und die zuständige Agentur für
Arbeit erteilen. Hinsichtlich der steuerrechtlichen Folgen dieser Vereinbarung
kann verbindliche Auskünfte nur das zuständige Finanzamt erteilen. Herr Cornett
ist vor Unterzeichnung dieser Vereinbarung Gelegenheit zur Einholung
entsprechender Auskünfte bei den Sozialversicherungsträgern, der Agentur für
Arbeit sowie dem zuständigen Finanzamt eingeräumt worden. Sauer-Danfoss
übernimmt keine Haftung für etwaige nachteilige sozialversicherungs- oder
steuerrechtliche Folgen dieser Vereinbarung für Herrn Cornett.

 

(2)      Sauer-Danfoss hat Herrn Cornett darauf hingewiesen, dass er nach § 2
Abs. 5 Nr. 2

 

§ 16

Comments on the Legal Aspects of this Termination Agreement

 

(1)      Mr Cornett has been notified of the fact that reliable information on
the social security law consequences of this Termination Agreement, in
particular, with regard to possible disadvantages in respect of entitlement to
unemployment benefits, can only be obtained from the competent social security
institutions and the competent Agency for Employment. With regard to the tax
consequences of this Agreement, reliable information can only be obtained from
the competent finance office (tax authority). Prior to signing this Agreement,
Mr Cornett was given an opportunity to obtain the relevant information from the
social security institutions, the Agency for Employment and the competent
finance office. Sauer-Danfoss shall not assume liability for any disadvantageous
consequences of this Agreement for Mr Cornett in terms of social security or tax
law.

 

(2)      Sauer-Danfoss has notified Mr Cornett that he is obliged under § 2
(5) No. 2 of the Third Book of the German Social Code (Sozialgesetzbuch III) to
begin seeking alternative employment himself

 

9

--------------------------------------------------------------------------------


 

SGB III verpflichtet ist, bereits in der Zeit bis zur tatsächlichen Beendigung
des Anstellungsverhältnisses eigenverantwortlich nach einer neuen Beschäftigung
zu suchen. Herr Cornett wurde außerdem darauf hingewiesen, dass er gemäß § 38
SGB III verpflichtet ist, sich spätestens drei Monate vor Beendigung des
Anstellungsverhältnisses persönlich bei der Agentur für Arbeit arbeitsuchend zu
melden. Liegen zwischen der Kenntnis des Beendigungszeitpunktes und der
Beendigung des Anstellungsverhältnisses weniger als drei Monate, hat die Meldung
innerhalb von drei Tagen nach Kenntnis des Beendigungszeitpunkts zu erfolgen.
Herr Cornett wurde dabei darüber aufgeklärt, dass im Falle einer Verletzung der
vorgenannten Mitwirkungspflichten Nachteile hinsichtlich des Anspruchs auf
Arbeitslosengeld drohen, insbesondere die Verhängung einer Sperrzeit wegen
verspäteter Arbeitsuchendmeldung und damit ein Ruhen des Anspruchs auf
Arbeitslosengeld für die Dauer der Sperrzeit.

 

during the time before the employment relationship actually ends. Mr Cornett has
also been notified that he is obliged under § 38 of the Third Book of the German
Social Code to report to the Agency for Employment in person registering
availability for employment within three months before the end of the employment
relationship. If more than three months lie between his becoming aware of the
date of termination of the employment relationship and the end of the employment
relationship, he must report to the Agency for Employment within three days of
his becoming aware of the date of termination of the employment relationship. Mr
Cornett has been informed of the fact that any breach of the cooperation duties
specified above might result in disadvantages in respect of entitlement to
unemployment benefits, in particular, in imposition of a blocking period due to
delayed reporting of registering availability for employment and thus in
suspension of the entitlement to unemployment benefits during the blocking
period.

 

 

 

§ 17

Erledigungsklausel

 

Die Parteien sind sich einig, dass mit vorstehenden Regelungen sämtliche
gegenseitigen Ansprüche aus dem Anstellungsverhältnis und seiner Beendigung,
gleich aus welchem Rechtsgrund, seien sie bekannt oder unbekannt, geregelt und
ungeregelte Ansprüche erledigt sind. Dasselbe gilt für Ansprüche im Zusammenhang
mit dem Anstellungsverhältnis und seiner Beendigung. Hiervon erfasst sind auch
sämtliche, etwaigen Ansprüche von Herrn Cornett gegen Unternehmen, die mit
Sauer-Danfoss verbunden sind, insbesondere gegenüber der Sauer-Danfoss Inc.
Umgekehrt werden auch sämtliche etwaigen Ansprüche von Unternehmen, die mit
Sauer-

 

§ 17

Settlement of Mutual Claims

 

The parties agree that through the above provisions all mutual claims arising
from the employment relationship and its termination, irrespective of their
legal grounds, whether known or unknown, are regulated or such which are not
regulated will be settled. This shall also apply to claims related to the
employment relationship and its termination. This also includes any claims which
Mr Cornett may have against affiliates of Sauer-Danfoss, in particular
Sauer-Danfoss Inc. Conversely this also includes any claims that affiliates of
Sauer-Danfoss may have against Mr Cornett. In this respect Sauer-Danfoss is also
acting as the representative of these companies.

 

10

--------------------------------------------------------------------------------


 

Danfoss verbunden sind, gegen Herrn Cornett erfasst. Insoweit handelt
Sauer-Danfoss auch in Vertretung für diese verbundenen Unternehmen.

 

 

 

 

 

§ 18

Schriftformerfordernis/Nebenabreden

 

Mündliche Nebenabreden zu diesem Vertrag wurden nicht getroffen. Änderungen und
Ergänzungen dieses Vertrages, einschließlich dieses Schriftformerfordernisses
selbst, bedürfen zu ihrer Wirksamkeit konstitutiv der Schriftform.

 

§ 18

Written Form/Side Agreements

 

No oral side agreements supplementing this Agreement have been concluded.
Amendments and additions to this Agreement, including this written form
requirement itself, must be in written form (on paper and signed) to have
constitutive effect.

 

 

 

§ 19

Rechtswahl/maßgebliche Vertragsfassung

 

(1)      Dieser Aufhebungsvertrag unterliegt ausschließlich deutschem Recht.

 

(2)      Dieser Aufhebungsvertrag wurde sowohl in einer deutschsprachigen als
auch in einer englischsprachigen Fassung geschlossen. Sollten über den Inhalt
oder die Auslegung dieses Aufhebungsvertrages zwischen den Parteien
Streitigkeiten entstehen, ist allein die deutsche Fassung dieses
Aufhebungsvertrages maßgeblich.

 

§ 19

Choice of Law/Definitive Version of Agreement

 

(1)      This Termination Agreement shall be governed exclusively by German law.

 

(2)      This Termination Agreement has been concluded both in German and in
English. Should any disputes arise among the contracting parties concerning the
substance or the construal of this Termination Agreement, only the German
version of this Termination Agreement shall be definitive.

 

 

 

§ 20

Salvatorische Klausel

 

Sollte eine Bestimmung dieses Vertrages ganz oder teilweise unwirksam sein oder
werden oder sollte sich eine Lücke herausstellen, wird hierdurch die Wirksamkeit
des Vertrages im Übrigen nicht berührt. Anstelle der unwirksamen Bestimmung und
zur Ausfüllung von Lücken soll eine angemessene Regelung gelten, die, soweit
rechtlich möglich, dem am nächsten kommt, was die Parteien nach Sinn und Zweck
des Vertrages gewollt haben oder gewollt haben würden, sofern sie diesen Punkt
bedacht hätten.

 

§ 20

Severability Clause

 

Should individual provisions of this Agreement be or become invalid in whole or
in part, or should it be discovered that there has been an omission, this shall
not affect the validity of the remaining provisions of this Agreement. In lieu
of the invalid provision or to fill an omission, an appropriate provision shall
apply that, to the extent legally possible, reflects as closely as possible the
essence and purpose of this Agreement as intended by the parties or as the
parties would have intended if they had considered this aspect. 

 

11

--------------------------------------------------------------------------------


 

         , den 21/10/2009

 

         , den 23/10/2009

 

 

 

/s/ Thomas Kaiser

 

/s/ Hans Cornett

Thomas Kaiser

 

Hans Cornett

Sauer-Danfoss GmbH & Co. OHG

 

 

 

 

 

         , den 23/10/2009

 

 

 

 

 

/s/ Sven Ruder

 

 

Sven Ruder

 

 

Sauer-Danfoss Inc.

 

 

 

12

--------------------------------------------------------------------------------
